Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 1 of 74

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

(FOLEY SQUARE)

SWEIGERT _ 7 CIVIL CASE #:

V. 1:18-CV-08653-VEC

GOODMAN JUDGE VALERIE E. CAPRONI
PLAINITIFF’S VERIFIED

 

SECOND AMENDED COMPLAINT (AC)

STATEMENT AND VERIFICATION
This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See N.Y.

C.P.L.R. 3020.

 
   

. Signed under penalty of perjury,
Fs 4 CS 1 &

cI D. George Keigert,
c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

oe ib ae . conde tes a3
PME po wey
ee s i S a
Plartacs )
OU ee LS pb rea S
esd AEG sry PEND @ e

  
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 2 of 74

 

BACKGROUND

The Plaintiff/undersigned hereby accepts the version of facts and case history as expressed in

 

ORDER AND OPINION, ECF Doc. No. 27, ORDER TO SHOW CAUSE, ECF Doc. No. 65,

 

 

MEMORANDUM AND ORDER, ECF Doc. No. 87 as if fully restated herein.
This complaint has been edited for judicial efficiency and all previous federal claims have
been deleted.

INTRODUCTION
1. New York City resident Defendant (Def) Jason Goodman operates over twelve (12)
social media outlets on various Internet platforms (aka “properties”, such as channels and
accounts on such platforms as YouTube, PATREON, Twitter, Facebook, Dlive, SubscribeStar,
etc.) under a brand known as “CrowdSource The Truth” (CSTT). CSTT is a consumer-
oriented brand that solicits monies from the public at large via PayPal, PATREON,
SubscribeStar (third party credit card processors) and general donations.
2. Goodman is being sued for the malicious use of the CSTT properties for the purposes of
infliction of damages to the undersigned Plaintiff to include undersigned’s claim for mental
anguish, loss of reputation, damage to trade, profession and business, ridicule in the community,
unauthorized use of portrait and image and medical injuries to the undersigned’s musculoskeletal
system.
3, As the Court will learn Goodman, via CSTT properties, has purposefully and maliciously
engaged in defamation per se, libel and slander against the undersigned using continuous non-
stop weekly broadcasts on his CSTT branded social media outlets that feature perverse images of
the undersigned, allegations of criminal conduct, etc. The lion’s share of the Def’s egregious

misconduct, documented herein, occurred AFTER the issuance of an ORDER TO SHOW
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 3 of 74

 

CAUSE on 11/16/2018 (ECF Doc. No. 65) and while a similar lawsuit for defamation, slander

and libel proceeded to the discovery stage in the Eastern District of Virginia (Robert David

 

Steele v. Jason Goodman, 3:17-cv-00601, Hon. M. H. Lauck).

 

 

 

STANDING
4, The Plaintiff relies on the following statues for standing: N.Y. General Business Law
(GBL) states at §§ 349 — 350 and N.Y. Civil Rights Law §§ 50-51. Common law Invasion of
Privacy, Defamation, Defamation Per Se (trade libel). As both parties are citizens of different
states and the amount in controversy exceeds $75,000.01 diversity exists.

PARTIES

5. Public figure Defendant Jason Goodman maintains his principal place of business in
New York City and is named as an individual defendant (def) for his part in the creation and
publication of false defamatory, slanderous and libelous statements targeted to the destroy the
undersigned’s career, profession and trade. These publications and podcasts by Goodman have
been widely disseminated to hundreds of thousands of social media viewers worldwide.
6. While acting as a producer, director and host for CrowdSource The Truth (CSTT)
Goodman uttered and published false statements in a malicious manner via twelve (12) social
media properties with the end-goal to expose the undersigned to hatred, contempt, aversion and
to induce an evil and unsavory opinion of him in the minds of a substantial number in the
community.
7. Goodman lists himself as C.E.O. of a New York state corporation known as: Multimedia
System Design, Inc. in applications submitted to the U.S. Patent and Trademark Office (USPTO)
(see registration no. 5544901, 8/21/2018 for “CrowdSource The Truth”). USPTO lists the

trademark owner as: Multimedia System Design, Inc (MDSI) CORPORATION NEW YORK
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 4 of 74

 

6s 252 7th Avenue New York NEW YORK 10001 (same address listed in court ECF docket).

MDSI has a New York Department of State registration 1830828 issued 6/21/1994.

 

8. As a leading alt-right media star and all-purpose public figure, Def operates the following

 

 

~ media footprint to distribute his malicious defamation, slander and libel:

YouTube.com channel entitled “Jason Goodman”.
https://www.youtube.com/channel/UC8Cl9QaRtuW9CNjP7pP4BBO
YouTube.com channel entitled “Crowdsource the Truth 2”.
https://www.youtube.com/channel/UC6e48gru_N9w-tygMCrl9Qw
YouTube.com channel entitled “21c3D” [21% Centrury 3D]

https://www.youtube.com/user/2 1¢3D

 

Twitter.com channel entitled “csthetruth”

https://twitter.com/csthetruth

 

Patreon.com channel entitled “crowdsourcethetruth”
https://www.patreon.com/crowdsourcethetruth

Facebook.com channel entitled ““Crowdsource The Truth”. [Public Group]
https://www.facebook.com/groups/crowdsourcethetruth/

Facebook.com channel entitled “Crowdsource-The-Truth
https://www.facebook.com/Crowdsource-The-Truth-1331354320209243/
Instamgram.com channel entitled “crowdsourcethetruth”
https://www.instagram.com/crowdsourcethetruth/

Redbubble.com channel entitled “crowdsource-the-truth”
https://www.redbubble.com/shop/crowdsource+the+truth
Subscribestar.com channel entitled “crowdsourcethetruth”
https://www.subscribestar.com/crowdsourcethetruth

Twitch.tv channel entitled “crowdsourcethetruth”

https://www.twitch.tv/videos/1703 14609
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 5 of 74

 

9. CSTT claims to be a fact-checking news service (“Truth Engine’); but, operates in a

fraudulent and deceptive manner to deceive the public at large. Consumers are exposed to CSTT

 

 

false narratives, disguised as “investigation” and “research” reporting, to aid Goodman in

 

 

gaining the trust of the naive social media follower that may be impressed by fake bona fides of
CSTT experts that confuse the consumer with legal and technical jargon. See the CSTT

Patreon.Com home page; quoted in relevant part:

 

Crowdsource The Truth is an Open Source Fact Checking 'Truth Engine" and political
social media movement.

We gather and disseminate raw intelligence and present it to our constantly expanding
network of human brains for vetting, analysis and assessment.

Crowdsource the Truth focuses on examining current events, public policy, history, truth in
media and other topics of interest. Members work together to collect and analyze data
from around the web and around the world. Together, we will do our best to determine
what is fact and what is fiction. Everyone is invited to participate but of course no one is
required to.

 

[emphasis added|

 

PATREON |

Create on Patreon = Log in

 

Q

Crowdsource The Truth is an Open Source Fact Checking "Truth Engine” and political social media movement.

We gather and disseminate raw intelligence and present it to our constantly expanding network of human brains
for vetting, analysis and assessment.

Crowdsource the Truth focuses on examining current events, public policy, history, truth in media and other topics
of interest. Members work together to collect and analyze data from around the web and around the world.
Together, we will do our best to determine what is fact and what is fiction. Everyone is invited fo participate but of
course no one is required to.

If you see something you disagree with, challenge it with stronger evidence and logic or simply tune it out. This
group is an Autocratic Democracy, to borrow some Orwellian doublespeak from those { wish to examine. | run it,
but of course if the group dislikes my decisions the project will fail. All decisions will be subjected to group
consensus. If anyone doesn’t like the direction, please suggest a change or feel free to bow out.

 
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 6 of 74

 

10. The Def’s proficiency at sowing deceptive falsehoods, mixed with a few grains of truth,

 

 

into CSTT news podcasts accomplishes Goodman’s malicious objectives of disempowerment,

 

 

disruption, degrading and de-personage of a target (like the undersigned). The Plaintiff has
become a Goodman/CSTT on-line digital punching bag to increase Def’s personal profits while
Def recklessly deflects blame, ownership and responsibility of his acts onto the Plaintiff (see
Def’s allegations that the undersigned planned the Port of Charleston dirty bomb hoax closure —
which was supervised by the Def on June 14, 2017 via CSTT podcasts). For more information
on the dirty bomb hoax port closure see Report: The Port of Charleston Dirty Bomb Hoax and
Social Media Liability , Amazon Paperback — April 14, 2018.

11. | The Def’s CSTT enterprise purportedly collects between $10K and $15K monthly from
over 1,111 dubious paying “patrons” (via the Patreon.Com wire transfer network) transmitted
over the wires via the global payment system. Donations and contributions to the Def via CSTT
are to ostensibly fund CSTT sham investigation reports on podcasts — which can be categorically
characterized as false news, distortions of reality, deceptive and often resembling hoaxes such as
screaming “fire” in a crowded theater (dirty bomb hoax).

12. _— Plaintiff (undersigned) D. George Sweigert is a private person that maintains
information technology (I.T.) credentials recognized by the U.S. Department of Defense (see
“Certified Ethical Hacker”. Plaintiff has also published an educational text-book to train
students in the technical aspects of ethical hacking, and/or penetration testing. Plaintiff's brother

is a former room-mate and business partner of the Def (George Webb Sweigert).

Publication of the Plaintiff
“Ethical Hacker’s Field Operations Guide”
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 7 of 74

 

 

 

 

 

Ethical Hacker's Field Operations Guide: Learning the Art of

 

atic ‘esting

 

by Dave Sweigert | Oct 9, 2015 _

Paperback
Out of Print--Limited Availability.

 

[description]

This is a technical work that addresses issues related to penetration testing (or pen-testing).
Pen-testing describes a methodology used by ethical hackers to exploit vulnerabilities in
cooperative computer enterprises that have been identified for vulnerability testing. Also
known as "white hat hacking", the processes described herein are used by security
professionals.

About the Author

Comprehensive presentation of the ethical hacker fundamentals. Colleges use this text as a
summer boot camp to prepare students for a full semester ethical hacking course. Mr. Sweigert
is a qualified federally recognized instructor who has eliminated the need for a half dozen
technical books to prepare for the ethical hacker certification. Topics: network sniffing,
surveillance, laws, risk determination, etc.

e Paperback: 164 pages

e Publisher: CreateSpace Independent Publishing Platform; 1 edition (October 9, 2015)
e Language: English

e ISBN-10: 1517763096

 

 
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 8 of 74

 

 

 

Can Simulation Hacking IT Guru Sweigert Explain
BAE's Bit Spread 9/11? With David Hawkins

» Crowdsource the Truth 2

nik A94 views

 

, Stee,

   

Above: Jason Goodman disparages undersigned’s book in podcast
13. The undersigned arguably is not a public figure as claimed by Goodman, who believes
the mere publication of a study manual confers “public figure” status on the undersigned. For
eight (8) years prior to the Port of Charleston event (June 14, 2017) the undersigned had only
used a stage name (“Dave Acton”) to create educational videos on a YouTube channel that
catered to disaster preparedness and medical first-aid as he is a licensed Emergency Medical
Technician in California.
14. The undersigned became a tangential unwitting participant in the acrimonious feud
between Def and his former room-mate and sidekick George Webb Sweigert (undersigned’s
brother). Plaintiff was dragged (some say drug) into this controversary and is only defending

himself against the Def who drew first blood.
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 9 of 74

15. It is instructive descriptions of the Plaintiffs credentials as articulated in FTC v.

Wyndham (U.S.D.C. for the District of New Jersey, 2:13-CV-01887-ES-JAD [see below]). The

 

Wyndham court ordered that 20 annual cardholder data assessments considering the integrity of

 

the computer networking environment of the hotel chain be completed. On page 6 of 18 of said
ORDER [see below] the court mandated such assessments would be completed against the
comprehensive Payment Card Industry Data Security Standard (PCI DSS) Risk Assessment
Guidelines. Further such assessments had to be performed by qualified experts. At para. IL.3,

pg. 7 of 18, the court stated:

“{Clertify that the Assessment was conducted by a qualified,
objective, independent third-party professional, who uses procedures and standards
generally accepted in the profession, adheres to professional and business ethics,
performs all duties objectively, and is free of any conflicts of interest that might
compromise the assessor’s independent judgment in performing Assessments.
Professionals qualified to prepare Assessments shall be: a person qualified as a
Certified Information Systems Security Professional (CISSP) or as a Certified
Information Systems Auditor (CISA).”.

16. | The undersigned is certified as both a CISSP and a CISA. Therefore, the undersigned is
qualified to speak to issues of risk assessments, vulnerabilities, malware, computer hacking and
other topics of interest to this Court. Caveat: both the CISSP and the CISA are recognized
credentials as part of the U.S. Department of Defense cyber defense program (DoD 8570.01-
Manual). Attacks by Goodman in the area of hacking, chain of custody, vulnerabilities, etc. are a

direct attack on the Plaintiff's trade, technical competence, business and professional skill.
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 10 of 74

 

Case 2:13-cv-01887-ES-JAD Document 283 Filed 12/11/15 Page 1 of 18 PagelD: 5020

 

 

 

  

 

 

 

THE UNITED STATES DISTRICT COURT gm rr
FOR THE DISTRICT OF NEW JERSE: é ‘ F By
Federal Trade Cormmission,
CIVIL ACTION NO.
Plaintiff, 2:13-CV-01887-ES-JAD
Vv. STIPULATED ORDER FOR
INJUNCTION

Wyndham Worldwide Corporation, et al.,

 

Defendants.

 

Plaintiff, the Federal Trade Commission (“Commission”), filed its Complaint for
{injunctive and Other Equitable Relief, subsequently amended as First Amended Complaint for

Injunctive and Other Equitable Relief (“Complaint”), for a permanent injunction, and other

3. certify that the Assessment was conducted by a qualified, objective,
independent third-party professional, who uses procedures and standards
generally accepted in the profession, adheres to professional and business
ethics, performs all duties objectively, and is free from any conflicts of
interest that might compromise the assessor’s independent judgment in
performing Assessments. Professionals qualified to prepare Assessments
shall be: a person qualified as a Certified Information Systems Security
Professional (CISSP) or as a Certified Information Systems Auditor
(CISA); a person holding Global Information Assurance Certification
(GIAC) from the SysAdmin, Audit, Network, Security (SANS) Institute; a
Qualified Security Assessor under PCI DSS (QSA); or, at the election of
Hotels and Resorts, a similarly qualified person or organization approved
by the Associate Director for Enforcement, Bureau of Consumer

Protection, Federal Trade Commission.

10
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 11 of 74

 

UNDISPUTED FACTS

 

17. The birth of the controversary began one day before the alleged dirty bomb hoax at the
~Port of Charleston, South Carolina. On 6/13/17 George Webb (Sweigert) uttereda half dozen
untrue, false, defaming and slanderous lies about the undersigned on camera with Goodman, who

then seized upon these falsehoods to this day.

 

your brother who maybe isn't operating
with a full deck of cards and how x

Live From the Capitol Building

8,550 views y@ 343° Bl 83 SHARE © SAVE

L to R: Jason Goodman in podcast with George Webb (Sweigert)

Webb accuses the undersigned of working for the CIA in the IRAN-CONTRA scandal
18. The undersigned holds the designation “Certified Ethical Hacker” (CEH) which is an
LT. credential (analogous to CISSP and CISA) recognized by the U.S. Department of Defense
cyber defense program (DoD 8570.01-Manual Information Assurance Workforce Improvement
Program). The DoD requires certifications of this nature to allow computer network defenders
(CND) to meet technical standards (CEH approved in 2010) to protect, monitor, analyze, detect,

and respond to unauthorized activity within DoD information systems and computer networks.

11
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 12 of 74

19. The undersigned is also a former member of the American Bar Association (ABA)

Information Security Committee (ISC) and was a technical contributor to the “PKI [Public Key

 

Infrastructure] Assessment Guidelines” (PAG). As the Court will learn, the undersigned is

 

 

ridiculed, mocked, and singled out for retribution and targeting by Goodman for such activities
as his participation in ABA ISC PAG (generally “federal PKI bridge”). [See Publication: PAG v
1.0, May 10, 2003, ABA ISC]. Goodman have distributed several social media video
productions accusing the undersigned of using his knowledge of PKI to arrange for the death of
New York fire fighters, U.S. military personnel, and other innocents using his “hacking” skills to
breach network security and commit criminal activity while destroying “evidence”.

20. The general narrative for these malicious attacks on the undersigned can be catalogued as
in the variety of “the Federal Bridge” or “the Federal PKI Bridge”, or “the Federal Certification
Authority Bridge”. The Federal Bridge is a root certificate authority (digital certifications aka
International Telecommunications Union (ITU) standard 509.v3) that enables cross-domain
electronic commerce between the federal and state governments and large federal contractors.
The Federal Bridge is held up by Goodman as a “murder for hire” network that enables the
kidnapping, torture and murder of children in snuff films. In 2000 the undersigned was an
employee of Entrust Technologies, Ltd — a prime implementor of the “federal bridge”.

21. Beginning in January 2019 Def Goodman increased his smear and shaming campaign
directed at the undersigned. This campaign included at least two (2) one hour weekly social
podcasts (twice a week) that targeted the undersigned’s technical expertise in the area of secure
network communications and general I.T. security. Both his technical credentials and his text-
book were relentlessly attacked by Goodman. Goodman has a long history of such attacks (see

April-May 2018 video content).

12
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 13 of 74

 

22. This Goodman/CSTT targeting included the naming of previous employers in video

content (Entrust Technologies, Ltd., Booz* Allen & Hamilton and EuroSignCard [Luxembourg])

 

that purportedly caused the deaths of innocents, leveraged technology to aid in the kidnapping of

 

 

children, were relied upon for “dead-pool” betting (a purported sport of the super-rich to estimate
causalities prior to actual mass causalities incidents (M.C.I.)).
23. With two active federal lawsuits in play, and while this Court was considering the
ORDER TO SHOW CAUSE (ECF Doc. No. 65), Goodman initiated a new “smear and shame”
campaign (with defamatory per se accusations, libel and slander (inherently defamatory)) formed
around the “federal bridge”. The Def’s false allegations were made as part of a sophisticated and
coordinated international campaign that included customized artwork featuring the unauthorized
likeness of the undersigned.

GENERAL ALLEGATIONS
24. | Def Goodman purposefully in a grossly irresponsible manner designed his smear and
shame campaign to wreck the undersigned’s professional, trade and business reputation to create
the maximum intentional infliction of emotional distress (I.I-E.D.) resulting in long term damage
to the undersigned’s musculoskeletal system. This has caused the undersigned joint pain, sleep
disruptions, chronic headaches. These symptoms are a direct and proximate cause of the Def
Goodman’s extreme, atrocious and outrageous conduct between January 2019 to the present.
25. Def Goodman exercising no due regard knew that a reasonable listener is likely to have
understood the statements as conveying probably facts about the undersigned. Def Goodman
used third parties with fake bona fides to express so-called technical opinions that the
undersigned was incompetent, reckless, negligent in his trade, business and profession which

violates the unfair trade practices laws of New York. Def Goodman understood that these fake

13
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 14 of 74

 

technical opinions were based on false facts as Goodman had knowledge of the falsity or

probable falsity of these underlying “facts”.

 

26. Additionally, Goodman has accused the Plaintiff of mental disorders, Post Traumatic

 

 

Stress Disorder (P.T.S.D.) and other loathsome diseases. Def has fashioned and honed specific
video content design to trigger or activate the purported mental conditions developed by
Goodman and assigned to Plaintiff.

27. To add insult to injury on more than two dozen occasions Goodman has used the portrait,
picture, likeness and photograph of the Plaintiff for commercial purposes in advertising and trade

without the undersigned’s permission. There is no newsworthiness to the use of these images.

eae aa
£ q

 

Example of image accusing undersigned of involvement in the IRAN-CONTRA affair.

28. ‘In the image above, Goodman attempts to mentally trigger Plaintiff with imagery of an
aircraft crash. The undersigned had survived a forced landing in a U.S. Army helicopter in the

capitol of Nicaragua as part of peacekeeper duties with the Organization of American States

14
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 15 of 74

 

(OAS) in 1981. Plaintiff is an honorable discharged veteran of the U.S. Air Force and was

assigned to the 1978 Communications Group, U.S.A.F., Howard AFB, Republic of Panama from

 

1980 to 1982 (departing January 1982). Plaintiff was held by Sandinista security forces along

 

 

with fellow crew-members until released after U.S. State Department intervention by Secretary
of State Edmund Muskie. At the time Muskie publicly stated that leftist guerrillas in El Salvador
were receiving Cuban arms through Nicaragua. The OAS mission had nothing to do with such
activities; but, was focused on a border dispute between El Salvador and Honduras. Plaintiff was
a passenger on the helicopter that was being ferried to Honduras to support that mission as a
ground radio equipment repairman to maintain air-to-ground radios.
SPECFIC ALLEGATIONS
I: VIOLATIONS OF NEW YORK GENERAL BUSINESS LAW §§349-350
(CONSUMER PROTECTION ACT)

29. Plaintiff repeats, replead and incorporate by reference each and every allegation of
paragraphs 1 through 28 of this Complaint as though set forth in full herein.
30. Asset forth above, Def Goodman’s representations, or practices, were (and continue to
be) deceptive and likely to mislead consumers acting reasonably. These actions by Goodman
violate N.Y. GENERAL BUSINESS LAW §§ 349-350.
31. New York’s “mini-FTC Act” (see U.S. Federal Trade Commission) provides a private
right of action, which is designed to advance federal fair-trade principles. Such “mini-FTC”
laws are commonly known as state consumer protection (CPA) acts. While the federal FTC
Act does not have a private right of action for violation of its rules, New York has implemented
an such a private right of action which makes violations of the federal FTC Act and regulations

a violation of the N.Y. state CPA act. Note: Section 5(a) of the FTC Act provides that “unfair

15
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 16 of 74

 

or deceptive acts or practices in or affecting commerce... are... declared unlawful.” 15

U.S.C. Sec. 45(a)(1).

 

32. | When state legislatures adopted CPAs, they recognized the potential for tension between

 

 

the federal FTC Act and state law. The FTC responded by urging states to adopt “mini-FTC
acts”. See Jack E. Karns, State Regulation of Deceptive Trade Practices Under “Little FTC
Acts”: Should Federal Standards Control? 94 Dick. L. Rev. 373, 374 (1990).

33. “Deceptive” practices are defined in the Commission’s Policy Statement on Deception as
involving a material representation, omission or practice that is likely to mislead a consumer
acting reasonably in the circumstances. An act or practice is “unfair” if it “causes or is likely to
cause substantial injury to consumers which is not reasonably avoidable by consumers
themselves and not outweighed by countervailing benefits to consumers or to competition.” 15
U.S.C. Sec. 45(n). This is the same type of deceptive conduct that led to the closure of the Port
of Charleston, S.C. by Goodman and Webb on June 14, 2017.

34. Goodman relies on the deceptive use of fake experts to act as interviewee (“guests”)
proxies during podcasts to spread falsehoods, lies, deception, slander and libel. Goodman
believes that the use of such proxies will shield him as he is only providing them a platform from
which to widely disseminate such unprotected speech. Nonetheless, Goodman promotes the fake
bona fides of such proxy interviewees. These activities damaged the undersigned’s business,
trade and profession.

35. One such proxy podcast “guest” is David Charles Hawkins (a non-U.S. citizen [U.K.
national] living in White Rock (South Surrey), British Columbia, CANADA). With Goodman’s
help, Hawkins solicits his expertise as an "forensic economist" that can assist next-of-kin

of 9/11 WTC families in recovering monies from those companies (like Northrop Grumman,

16
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 17 of 74

 

Boeing Aerospace, General Dynamics, etc.) that have misused patented technology to create

"wrongful deaths from the negligent, reckless, wilful or fraudulent use " such patents (as

 

explained during hour long lectures on the CSTT platforms). An example of Hawkins

 

 

background statement appears below.

36. On 2/27/2019 on CSTT properties the video entitled: Does Sweigert's Social Engineering
Spin the Bit Spread Spy in the Padlocked Bag with David Hawkins, (herein the 2/27/2019 video)
Mr. Hawkins states, [34:37] “Let me give these people a warning. My ambition as a forensic
economist, perhaps the first forensic economist to pursue this rather interesting rife on the second
law of thermodynamics....”. [emphasis added] (See Internet URL:
https://www.youtube.com/watch?v=yx_6sj33FDs&t=2165s ). [although one channel is

mentioned here, the video production is disseminated throughout the CSTT footprint].

 

i ws 2,975 views

wh ee ee 1 5 Bs

[video description]
Streamed live on Feb 27, 2019
Is Sweigert's current social engineering intended to distract from previous hacks?

37. Quoting in relevant part, “David Hawkins has become recognized as a world authority on
the application of deductive logic, thermodynamics and applied mathematics to simulate

anisotropic effects caused by natural disasters, accidents and/or organized crime groups and help

17
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 18 of 74

 

injured communities claim damages for wrongful deaths associated with the negligent or reckless

use of patented devices by Global Custodians.” [emphasis added]

 

 

By 2019, David Hawkins has become recognized as a world authority on the
application of deductive logic, therrnodynamics and applied mathematics to
simulate anisotropic effects caused by natural disasters, accidents and/or organized
crime groups and heip injured communities claim damages for wrongful deaths
associated with negligent or reckless use of patented devices by the Glabal

Custadians.

Academic Record

¢ First Class Honours Degree in Mechanical Engineering, Cambridge University

¢ Diploma in Industrial Management, Cambridge University,

* Foundation Scholarship, Queens’ College, Cambridge University, for
outstanding academic performance in Applied Mathematics and
Thermodynamics (Science af Waste and Chaos)

Biography published by David Hawkins

38. | Hawkins has clearly stated what — he himself — believes is the purpose of a “forensic
economist”. “Forensic economics is about people who want to bring the ground truth of the
crime scene — or fraud scene — into court ...”. See video on the Jason Goodman YouTube
channel, entitled “Can Simulation Hacking IT Guru Sweigert Explain BAE's Bit Spread 9/11?
With David Hawkins.” ”’, release 3/1/2019, at tie-mark 12:47. Internet URL:

https://www. youtube.com/watch?v=7J2IhyrT4PO&t=12s See below, the undersigned is
pictured in a yoga legs-crossed position and shown in the Islamic garb of a Hamas terrorist.
[Although one channel is mentioned here, the video production is disseminated throughout the

CSTT footprint].

18
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 19 of 74

 

QogaMman CIMcal RBCKaT

 

 

 

 

 

 

jacking IT Guru Sweigert Explain BAE's Bit Spread 0711? With David Hawkins

 

[video description]

Streamed live on Mar 1, 2019
David continues to explore the capabilities of a S.H.LT. guru and the possibility that ethical
hacking could compromise BAE Bit spreading technology.

39, Goodman/Hawkins proceed to blame the undersigned for using his “hacking skills” to
help facilitate “staged” M.C.I.s causing the murder of hundreds. To provide the Court relevant
background of the consumer-oriented deception, Hawkins and Goodman have openly solicited
the recruitment of litigants to sue defense contractors for the misuse of patented technology on
September 11, 2001 that caused the deaths of 343 F.D.N.Y. fire fighters. Essentially, Goodman
and Hawkins were holding out deceptive false hope to the next-of-kin of 9/11 survivors, based
on Hawkins credentials as a “Cambridge educated forensic economist”. In this context, the
undersigned is blamed for his part in orchestrating the M.C.I. This illustrates the deceptive

conduct, which was consumer oriented, and which had public implications. See below.

19
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 20 of 74

 

 

 

al signatures of two of ibe most controversial

     
 

sled
David

      
 

  
 

a

STS Ty

ores the lechnoleg

CTYPE Ss

 

 

 

Does Federal Bridge Link Princess Dis D'Aima Tunnel to the 47th
floor on 9/11? with David Hawkins

ron Jason Goodman

   

[video description]

Streamed live on Jan 25, 2019
David explores the technological signatures of two of the most controversial crimes in
history

Transcript of the above cited podcast video.

20
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 21 of 74

 

45:26 HAWKINS: Soe my point is, please if you are a relative of any firefighter
in New York that died, or you have an interest in such, support, or join .. you
~know . Jason Goodman and myself and we will explore the possibility that these ~~

ghters that died as a result of the negligent, reckless, willful or frandulent use

 

 

of patented devices. And then, sue the hell out of the custodian (Goodman laugns)

which is SERCO and its shareholders.

45754: GOODMAN: And of course, we're gonna do that, we’re gonna do that
anyway David. But, we certainly will be able to sustain it and hope that people who

enjoy the show and want that justice to be served will sponsor the channel.

 

L to R: Jason Goodman with David Hawkins in Vancouver, British Columbia
40. | David Charles Hawkins is the co-founder of another conspiracy theorist brand known as
“ABEL DANGER” (circa 2008) and has been passing himself off as a “forensic economist” for
over a decade. The use of the fake bona fide and quasi-judicial sounding “forensic economist” is
only one example of the fraud perpetrated on the public at large by Goodman/Hawkins through
trickery and misdirection — with the end goal to solicit monies and funds from consumers and to

blame the undersigned for horrific events.

41. The web-site known as “http://ReverseCSIScripts.com” (operated by Hawkins), displays
the following history of Mr. Hawkins:

21
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 22 of 74

 

e Abel Danger—From 2006 to 2018, Hawkins and Marine Corps veteran

Field McConnell sponsored a web-based service for Cloud Centric CSI to

 

help citizens reverse engineer the signature of patented weapons or

 

 

weéeaponized patents at crime sites and solve murder mysteries of centuries
past.

e Hawkins launched the ‘Citizens Association of Forensic Economists’ in
British Columbia in 2003 as a coffee-shop based asset tracking network
to monitor impact of government programs on public debt, personal
assets and individual rights; to expose ‘off-book’ debt, combat crime and
fraud and optimize the use of assets in water, energy, transport, shelter,

defence, food, forestry and fisheries industries.

42. The constant display of Hawkins academic background and his use of the quasi-judicial
term “forensic economist” creates understandable confusion in the mind of the public at large.
The use of legal and technical jargon to build false hope of money settlement, while
simultaneously blaming the undersigned, is especially reprehensible. This creates the impression
that there is legal standing or legal research backing up the conclusions of Hawkins — there is
none. Promises of litigation for 9/11 victims is deceptive and fraudulent

43. By relying on monikers such as “Cambridge educated forensic economist”, Hawkins
deceives the public that he has attained a professional designation that is related to the
presentation of evidence within a framework of rules relied upon by the courts. The use of this
fake title is leveraged to sway consumers to believe Hawkins and his conclusions.

44. Hawkins has clearly stated what — he himself — believes is the purpose of a “forensic
economist”. “Forensic economics is about people who want to bring the ground truth of the

crime scene — or fraud scene — into court and argue from the fact based.” See Jason

22
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 23 of 74

 

Goodman channel on YouTube with posted video “Can Simulation Hacking IT Guru Sweigert

Explain BAE's Bit Spread 9/11? With David Hawkins”, 12:47 time mark, released March 1, 2019

 

at Internet URL: https://www.vyoutube.com/watch?v=7J2IhyrT4PO&t=12s

 

 

45. — In previous employment, the undersigned was an associate and consultant to the Center
for Forensic Economic Studies (CFES), Eighth Floor, 1608 Walnut St., Philadelphia, PA 19103
in 2003 (https://cfes.com/). This CFES engagement was directed at building up an electronic
evidence and Electronic Stored Information (ESI) [see Fed. R. Civ. Proc. Rule 34] practice for
CFES.

46. In his role at CFES, the undersigned worked elbow-to-elbow with real bona fide forensic
economists ~ a title which David Hawkins claims for himself. The following text from the CFES

web-site is instructive on this point:

 

THE CENTER FOR FORENSIC ECONOMIC STUDIES is a leading provider of expert
economic analysis and testimony. Our economists and statisticians consult on matters arising i
litigation, with a focus on the analysis of economic loss and expert witness testimony on
damages.

We assist with discovery, uncover key data, critique opposing claims and produce clear,
credible reports and expert testimony. Attorneys and their clients have relied on our expertise 1
thousands of cases in jurisdictions across the country.

Contact the Center for Forensic Economic Studies to discuss how we can assist you in the
preparation and presentation of your damages case.

(https://cfes.com/)

 

 

 

47. Hawkins is simply a fraud who has pinned the title of “Cambridge educated forensic
economist” to his junk science research for the purposes of deceiving members of the public with

his deceptive video podcast content to (1) help Goodman collect funds and (2) shift blame onto

23
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 24 of 74

 

the undersigned to subject him to ridicule and social loathing. The misconduct of Hawkins is

ratified, affirmed and approved of by the Def. The purpose of this fraudulent and deceptive

 

tactic (forensic economist label) is to fortify the sham hoax junk science-based allegations

 

 

pushed by Hawkins/Goodman. The public at large would assume that Hawkins has reviewed
facts and research and that his conclusions about the undersigned have been developed in a
scholarly manner.

48. The foregoing illustrates the methods used by Goodman via CSTT properties to target
individuals for reputation destruction via slander, defamation and libel based on presumed
“evidence”.

49. N.Y. General Business Law (GBL) states at § 349, declares deceptive acts or practices
in the conduct of any business, trade or commerce or in the furnishing of any service in New

York state unlawful.” [emphasis added]. “Whether a representation or an omission, the

deceptive practice must be ‘likely to mislead a reasonable consumer acting reasonably under the
circumstances.” Stutman v. Chemical Bank, 95 N.Y .2d 24, 29 (2000). Courts consider whether
an act is deceptive objectively. Boule v. Hutton, 328 F.3d 84, 94 (2d Cir. 2003). Notably, the
deceptive practice does not have to rise to “the level of common-law fraud to be actionable under
section 349.” Id., citing Gaidon v. Guardian Life Ins. Co., 94 N.Y.2d 330, 343 (1999). In fact,
“Ta]lthough General Business Law § 349 claims have been aptly characterized as similar to fraud
claims, they are critically different.” Gaidon, 94 N.Y.2d at 343. For example, while reliance is
an element of a fraud claim, it is not an element of a GBL § 349 claim. Stuntman, 95 N.Y.2d at
29; Small v. Lorillard Tobacco Co., 94 N.Y.2d 43, 55-56 (1999).

50. | Goodman has misled the public at large that CrowdSource The Truth (CSTT) is some

type of “truth engine” that provides a “WEsearcher” crowdsourcing vetting activity. This is a

24
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 25 of 74

 

fraud. Former CSTT researcher and whistleblower Quinn Michaels (aka Korey Atkin) has

released video content on social media (May 2019) that pinpoints techniques used by Goodman

 

for “opinion verification” and “confirmation bias”.

 

 

51. The Court may recall that Quinn Michaels led the campaign in May 2018 to find the
undersigned in Mt. Shasta, California “to stop the sacrifice”. According to this former CSTT
sidekick and proxy expert Michaels (Atkin), Goodman steers “research” interviews towards his
intended smear target (as in the case of the undersigned) and “crowdsources” nothing. This
provides the shroud and facade of “research”; but is merely a shame and hoax.

52. For over 18 months, Def Goodman has engaged (and continues to engage) in deceptive
business practices as part of his ruthless quest to harass, threaten, defame and embarrass the
Plaintiff, serving two purposes: (1) obtain monies from consumers and the public, (2) destroy the

public reputation of the undersigned.

GBL § 349 Injury and Standing

53. | Defendant Goodman intentionally used the CSTT enterprise (see MDSI, and 21*
CENTURY 3D [21stC3D].) to disrupt every aspect of the Plaintiff's life. Goodman has directed
CSTT followers, role players, proxies to find private information about the Plaintiff that could be
used to harass the Plaintiff.

54. For over 18 months, Goodman has falsely claimed that the Plaintiff belonged in jail,
committed crimes, and was a ring-leader for a “well organized and well-funded” harassment
campaign with Robert David Steele, etc. These claims have been disproved in the related

litigation in Virginia (Robert David Steele v. Goodman).

25
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 26 of 74

 

55. That hasn’t stopped Goodman. Below is pictured a Twitter tweet promoting the false

conspiracy allegation and promoting a video about CSTT former proxy sidekick and research

 

Susan Holmes of Boulder, Colorado.

 

 

a

 
 
 
  
  
 
  

Susan "Queen Tut" Lutzke/Hoimes Reveals David
_ Sweigert — Robert David Steele Lawsuit

son Goodman

Streamed 2 months age « 7,151 views

Susan Lutzke ak an Holmes aka Queen Tutis a horrible but frequent
lar. She recenily called me, revealing 8 long suspected ...

ce

   
 

Susan "Queen Tul" Lutzke Reveals David
Sweigert — Robert David Steele Lawsuit
Crowdsource the Truth 2

Streamed 2 months aga > ofS views

@ aka Susan Holmes aka Cueen Tutis a horrible but frequent
scently called me, revealing a long suspected ..

 
 
      

[video description]
Streamed live on Apr 30, 2019

Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She
recently called me, revealing a long suspected conspiracy between her, D. George "Acton"
Sweigert and Robert David Steele. While nothing she says can be believed at this point,
how else would David Sweigert know the true identity of Oakey Marshall Richards were
this particular admission not true?

The sinister plans of these malicious social engineers are being revealed before our eyes as
the fraudulent and vexatious lawsuit brought by Steele continues to crumble.

26
Case 1:18-cv-08653-VEC-SDA Document 88

Filed 09/10/19 Page 27 of 74

 

4:23PM Tue Apr 30

 

| & mobile twittercom

 

a QQ. Search Twitter

 

Be ATMS

  

 

” “
atdeals 8/2

83 Pramoted by The

 

 

 

 

 

 

 

& CrowdsourcetheTruth
Y "Queen Tur Lutzke Reveals David S
suit Conspiracy

igert ~ Rabert David Steele

   

  
 

ascpty
QO? tl 9 QO 18

CrowdsourcetheTruth @esthetruth - 5h
explosive development in the # as Queen Tut reveals elements of
a conspiracy between herself, David Swelgert & Plaintiff Robert David
Steele youtu. be/WwyRPFAW-HE

 

become a sponsor of CSTT

 

Pay Crowdsource The Truth using PayPal.Me
fsourcethetruth and type in the
and secure. Don’t...

Go to paypal. me/
amount

    
 

 paypalme

 

 

CrowdsourcetheTruth @csthe
, NATO's Systematic Destruction of Naive Libya with Jimmy and JoAnne
Moriarty

 

 

Apr eo v

UNCC
Trending with: UNC Charlotte, #unceshooting,
UNC -Charlotte

US news
Two people killed in shooting at
UNC Charlotte, according to loc...

 

 

Ajax
frending with: #TOTAJIA, Tottenham,
kChampionsLeaque

   

UEFA Charnpions League
Tottenham vs Ajax: The Dutch
side take an away goal ina 1-0...

3° Trending
Jonas Brothers
ith: #HappinessBeging, The Jonas

 

Trending w:
Brothers

 

4. Trending
#StreamMEparty
9,920 Tweets

Show more

ferms Privacy ooliny Cookies Ads 4

Twitter tweet sent by Def Goodman

eet

   

 

CrowdsourcetheTruth ©
explosive development in the #

 

 

i May yo

 

Steele you

become a sponsor of CSTT

 

27

 

 

@ it as Queen Tut reveals elements of
a conspiracy between herself, David Sweigert & Plaintiff Robert David
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 28 of 74

 

56. Defendant Goodman’s campaigns, and incitement, has not stopped, and only continues to

generate continued substantial income for Goodman through his business entities (MDSI,

 

21¢3D, etc.). Def’s Goodman’s actions described above have taken place in the State of New

 

 

York.
57. Below Goodman showcases the junk science of Hawkins known as “Reverse Crime

Scene Investigation Storyboarding”.

Overview Rests Conmiuny

 

Does Federal Bridge Link Princess Di's D'Alma Tunnel to the 47th
floor on 9/11? with David Hawkins

Jason Goodman

 

. Subscibed &  aaK 4,313 views
wpe Addto a} Share o> 9 More 1 190 Bl 26
58. As shown above, Hawkins confirms that he considers himself some kind of Sherlock

Holmes (see political candidate web-page “Last book read: “A Sherlock Holmes Companion”),
as his introduction on the Patreon.Com page reads:

AI. Mentor David “Sherlock” Hawkins— inventor of the Deductive Computing
Machine and the Object-Oriented Fractal Paintbrush—seeks your support for his
development of Reverse CSI Storyboards, video playlists and Zulu-timed virtual reality
(VR) theater to form a Virtual Production Crew with Jason Goodman and help
students and injured communities ground truth the custodians of any patented devices
which may have been used to scrub or filter crime-scene or wrongful-death data through
VPN tunnels. [emphasis added]

28
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 29 of 74

 

59. Another example of the broadcast of junk science “Reverse CSI Storyboards” occurred

on April 18, 2019, “[t]he storyboards indicate that CAI investors hired social engineer/ethical

 

hacker David “Scrubberman” Sweigert and Maxar Technologies director Joanne Isham,

 

 

formerly responsible to Clinton’s disgraced CIA Director John Deutsch for clandestine technical
activities with the UK MOD over the federal bridge certification authority, to equip BBC
scriptwriters and the EVL AI Teachers community with split-tunnel networks to prevent the
US. Secret Service from investigating dead-pool gaming and an attempt by Serco/CAI agents to
complete on 9/11 what Bernardine Dohrn and Bill Ayers started in the 1970s.” The foregoing
indicates that the undersigned has impeded and/or obstructed the U.S. Secret Service in some

manner.

Apr 18 at 4.17pm

Al Serco’s WTC, Deepwater Notre Dame Patents—EVL Teachers Dead
Pool—CAI Sweigert’s Con Air Scrubbing Tunnels: With David Hawkins
Discovery CSI

   

The storyboards indicate that CAI investors hired social engineer/ethical hacker David

 

“Scrubberman” Sweigert and Maxar Technologies director Joanne Isham, formerly responsible to
Clinton’s disgraced CIA Director John Deutsch for clandestine technical activities with the UK MOD

 

 

community with split-tunnel networks to prevent the U.S. Secret Service from investigating dead-
pool gaming and an attempt by Serco/CAI agents to complete on 9/11 what Bernardine Dohrn and
Bill Ayers started in the 1970s.

 

29
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 30 of 74

 

60. The slanderous Patreon entry continues, “The storyboards suggest that Serco/CAI agents

are using BBC scripts and Sweigert’s split-tunnelling skills to break the chains of custody of

 

evidence needed by the Secret Service to investigate cases of missing and exploited children

 

(JonBenet Ramsey, Madeleine McCann!) and dismantle a patent-for-rent murder-for-hire
network run by EVL Teachers...” This is a direct attack on the profession, trade and business of
the undersigned. [emphasis added]

61. Again, an April 16, 2019 posting states, “[t]he storyboards suggest that Serco’s EVL
Teachers used Clinton-sponsored dead-pool tunnels under the federal bridge certification
authority to stop the US Secret Service from identifying the Sweigert brothers as the source of

the dirty-bomb hoax which shut down parts of the Port of Charleston in 2017.”

Serco’s Al Con Air Rothschild Patents—Sweigert’s EVL Teachers Dead
Pool Tunnels—CAI Spot Fixed Spire And Towers: With David Hawkins
Discovery CSI

 

30
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 31 of 74

 

and Maxar | Teennelogies director Joanne

 

The Se boards indicate that Serco agent

 

techoa activities with the UK MOD over the federal bridge certification authority, equipped BBC

 

 

scriptwriters and the EVL Al Teachers community with split- tunnel networks to prevent the Secret
G L

 

 

 

 

conspired with Bernardine Dohrn and Bill Ayers to complete on aint what tl they started in the 1970s.

The Storyboards indicate that Serco and CAI investors used Maxar and Sweigert to split tunnels for
farm snuff film, chil porn, blackmail, money laundering and 4 doad-pool operations to help the BBC’ $s
EVL Teachers’ friends including Obamas, Clintons, Dohrn & Ayers to spin Bin Laden propaganda
through 9/1 1.

 

 

tunnelling skills to break the chains of custody of evidence needed by the Secret Service to
investigate cases of missing and exploited children (JonBenet Ramsey, Madeleine McCann!) and
dismantle a patent-for-rent murder-for-hire network | run n by EVL Teachers who appear to have

The storyboards suggest that Serco/CAI agents are using BBC scripts and Sweigert’s split- <

 

 

before a spotfixed dead-pool tortured death.

62. | Defendant Goodman receives substantial income and other pecuniary benefits from
encouraging CSTT followers, role players, and proxies to stalk, defame, threaten, incite and
harass Plaintiff in his personal and professional life. Defendant Goodman’s actions plainly
violate the consumer protection laws of the State of New York.

63. | Defendant Goodman and his agents, employees, CSTT role players, and proxies have
disrupted every aspect of Plaintiff's life, causing extreme mental anguish and unfathomable
emotional distress. Further, Goodman’s conduct (and that of his agents) has interrupted the
Plaintiffs professional life and decimated the Plaintiffs professional reputation.

64. The identification of this pattern and practice has been evolving and now evidence paints
is very clear picture of Def Goodman and his use of the latest stooge, straight-man Mr. Hawkins.

David Charles Hawkins is simply the latest “researcher” side-kick who stands in an and acts the

31
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 32 of 74

 

part of a conspiracy theorist straight man to Def Goodman’s pre-arranged social media attack

commentary.

 

65. | Former CSTT researcher and whistleblower > KENNEDY” (Maureen Shay Mensing,[aka

 

Maureen S. Utley] Madison, Wisconsin) describes Goodman’s true motives.

Png

~ EB Youtube jason goodman o

  
    
   

 

  

My Response to What's Wrong with Jason
Goodman of Crowdsource the Truth

Kennedy

pueoueg| '4« 177 views

{video description]

Published on May 30, 2019
My response to Jason Goodman of Crowdsource the Truth using me as leverage against
Quinn Michaels in a live chat.

02:19 What’s wrong with Jason Goodman. Is that he. When Quinn Michaels asked him
to stop infighting and trashing other YouTubers -- Dave Acton in particular —
and focus on the research and the story he brought to the table, Jason said he
would not do that and ended a Patreon stream.

04:44 What’s wrong with Jason Goodman is that he became fixated on fighting with
other YouTubers and using Quinn Michaels research and material to back it up to
the point of stretching the logic. And, steering conversations continuously and
most notably to talk about Dave Acton.

32
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 33 of 74

 

 

 

PATREON Q

 
  

 

read

Quinn. Michaels

 

 

 

LET ACTIN

 

 

 

 

 

 

Introducing Kennedy on CSTT

Yen! brought Kennedy to CSTT today... halla,
& ostt, kennedy, live

44 Likes wen ray B13

Pictured above is ” “KENNEDY” (Maureen Shay Mensing,[aka Maureen S. Utley]
Madison, Wisconsin).

66. | Quinn Michaels (aka Korey Atkin) has also revealed Goodman’s motives.

ue - ene! - ae

 

What's wrong with Jason Goodman from
Crowdsource the Truth Kennedy review

quinn michaels.

 

>} nad tes ee i 5 a
13:30 But, it went real bad real quick in the background. I mean it went real bad real
fast after that livestream when I didn’t want to fight with Dave Acton and all the
other YouTubers.

33
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 34 of 74

67. Plaintiff seeks a declaration from this Court that the foregoing indicates violations of the

New York General Business Law (GBL).

 

 

Il: DEFAMATION AND DEFAMATION PER SE

68. Plaintiff repeats, replead and incorporate by reference each and every allegation of
paragraphs 1 through 65 of this Complaint as though set forth in full herein. All of the
Defendant Goodman’s actions described above has taken place in the State of New York.

69. Goodman’s slanderous, libelous and defamatory per se allegations (inherently harmful)
were directed specifically at the undersigned’s business, trade, profession and were not framed as
hyperbole. The epithets of Goodman and his sidekick Hawkins were stated as accusations of
criminal and unethical activity relating to the professional integrity of the undersigned.
Goodman disseminated the “technical opinions” of a phony “forensic economist” (David
Hawkins).

70. Goodman’s slanderous statements (uttered and published) have (1) charged the
undersigned with serious crimes, (2) that injured the undersigned’s profession, business and
trade, and (3) statements that imputed mental disorders upon the undersigned (loathsome

disease).

71. ‘In addition to the foregoing outlined above, Goodman has (and continues) to make
multiple material misrepresentations, or omissions, of fact, to the general public and specifically
to the Plaintiff. Goodman has distributed to third parties via e-mail statements that the Plaintiff

has been diagnosed with Post-Traumatic Stress Syndrome (PTSD), that Plaintiff was involved in

34
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 35 of 74

 

money laundering operations in Latin America while Plaintiff honorably served in the U.S. Air

Force, that Plaintiff has been determined to be a danger to the public, etc. Goodman’s use of

 

CSTT social media properties was malicious and designed to inflict emotional damage and

 

 

general ridicule of the undersigned.

 

From: "Jason Goodman (Crowdsource the Truth)" <jason@21stcentury3d.com>

To: Spoliation Notice <spoliation-notice@mailbox.org>

Date: August 26, 2018 at 12:04 AM

Subject: Re: NOTICE OF INTENT TO ADD BITCHUTE AS DEFENDANT TO USDC SC
LAWSUIT

Incidentally, I cannot wait to interview you in prison or a mental hospital. Which do you think
you might prefer? You are about to lose Dave, you nay not see it, but it is becoming clearer
every day. Your desperation is obvious and the more you press on this, the worse the outcome
for you is going to be. You are a shameful coward, a disgrace to your family, the Air Force

and this country and you will rue the day you challenged me.

 

 

 

A typical e-mail message from Def Goodman

35
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 36 of 74

 

 

Re: Warning and Caution Notice

Jason Goodman<truth@crowdsourcethetruth.org>
3/30/2018-4:36-PM

 

To Spoliation

  

 

 

Lcom, George Webb

Mr. David George Sweigert,

Mental illness is a serious matter, you need to seek help. You are hurting yourself by
generating a growing collection of evidence that indicates very strongly that you are engaged
in an organized criminal harassment campaign against me personally as well as other serious
potentially criminal offenses. Every person you have CC’d on this message fully realizes that
no actual lawyer would send anonymous messages from the “Evidence Collection” department
and the messages themselves represent harassment as I have instructed you to terminate

communications with me.

I have submitted my evidence against you to the NY FBI field office and anticipate they will
contact you soon. If you’d like to challenge me in civil court, I invite you to file your
complaint. It will merely save me the filing fees when I counter sue you for the well
documented slander and defamation campaign you have been waging which includes per se

libel among other civil torts and potential criminal actions on your part.
You are making matters far worse for yourself every day. My friendly advice is that you cease
and desist and discontinue your harassment and / or any mention of me or my company

moving forward.

Jason Goodman

 

Above is a typical e-mail message from the Defendant

36

 
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 37 of 74

 

 

From: Jason Goodman <truth@crowdsourcethetruth.org>

 

To: Spoliation Notice <spoliation-notice@mailbox.org>

 

 

 

Date: November 30, 2017 at 11:17 PM
Subject: You are a coward and seemingly insane
David,

You claim to be a brave military veteran, yet like a childish coward, you make dopey videos
poking fun at me and send intentionally defamatory (per se libel) emails to third parties
without revealing who you are. It is a sad, pathetic situation. Stop harassing me and find
something more productive to do. I can see now why your own (also possibly insane) brother
would betray you and have sex with your wife. Do you think about his penis entering her?
Did he give her his seed? Did she orgasm with George? Perhaps he was able to satisfy her
sexually in ways you were unable. What a wonderful time the two of them must have had.
The intimacy they shared and the total lack of respect either of them had / have for you is truly
staggering. It’s one of the worst things I could imagine. You should go somewhere and roll
up into a ball and cry about it. Not even your own family members can tolerate you. I spoke
with another one of your brothers recently who told me how crazy you are and how that has
resulted in him not speaking to you for years. You really should be confined to a mental
institution for your own safety and that of others. How you ever convinced a woman to marry

you remains a mystery.

Maybe you should just fuck off.

Have a nice day.

 

 

A typical e-mail message speaking to malice requirement.

37
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 38 of 74

 

 

From: Jason Goodman <jason@21stcentury3d.com>

 

‘+-To: Spoliation Notice <spoliation=notice@mailbox-:org

Cc: legal@support.youtube.com, TMTMEP@uspto. gov, TMCONSISTENCY @uspto.gov,

 

tahace

 

 

TNADadenGadelammentefn + yeoheeeLlelnMucnta-sayve—EMda earrectMuanto-cav.
t IVIDIU SI BC OGUNW UTTER S QS PIO EU Vv, i vor PULP QS Plug vy tf IVICA A SCUOUTPOU UO US Plu ey v5
Trademark AssistanceCenter@uspto.gov, ETAS@uspto.gov, TMIDSUGGEST @uspto.gov,
TMPostPubQuery@uspto.gov, usptoinfo@uspto.gov, TMFeedback@uspto.gov

Date: May 15, 2018 at 8:24 PM
Subject: Re: TRADEMARK OPPOSITION -- 87752970

Dave,

If you refuse to seek the mental health treatment you require, I will at least insist that you
retain a legitimate lawyer who will send legitimate letters with a name, phone number and
contact information. I would be happy to meet you in court and show my evidence that your
year long, ongoing harassment campaign is the root of all your claims. Every recipient of this
message knows full well that no legitimate legal entity sends anonymous emails. I have very
strong evidence indicating that you, your brother George Webb Sweigert, Robert David Steele
and others have conspired for many months to steal money from me, publicly defame me with
false accusations of crimes and systematically cyber harassment. This message is further
evidence of this effort. You are instructed to discontinue all contact with and communications
about me. Please send me your address or the address of your attorney so I may serve you

with a formal cease and desist and a temporary restraining order.

Jason

 

 

Typical e-mail message sent by Def Goodman

38
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 39 of 74

 

72. Inthe video production entitled, “Are EVL Teachers Hiring CAI Scrubs To Hide Signals

 

From High Value Target & Death Pool Crime Scenes?”, April 19, 2019, at time mark 39:39,

 

 

Hawkins states, “[t]he close combination of the British Patent Office and the American Patent
Office takes us right to 9/11, and a number of patented devices were used in the 9/11 attack and
not just in the 9/11 attack , but to actually prevent and obscure the crime scene investigation that
would have led — or would have lead us — I think we are in the process of that now Jason to find
the perpetrators -- and I pin that on N.M. Rothschild, uh, SERCO, and the CAI Private Equity
Group, for which I believe this guy Sweigert is scrubbing busily away in that third tunnel. Over

to you.” [Def laughs]

= GS Youluhe jason goodman a

   
  

a oe

Are EVL Teachers Hiring CAI Scrubs To Hide Signals From High
Value Target & Death Pool Crime Scenes?

fa Jason Goodman

< Subsctibed QQ sik TAT views
S

oof Ad fo pe Saar ese Hone iG PS gl 10

Streamed live 50 minutes ago

David explores the connections between various private equity firms, military contractors and clandestine agencies. Firernan John joins us to
share his professional insights with regard to suspicious fires at HVT sites around the world

73. Inthe below video podcast, distributed in a widely pervasive manner, the undersigned

was accused of “spoliating evidence” in the possession of the U.S. Secret Service (USSS). In

39
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 40 of 74

 

this video both Hawkins and Goodman agree that “Sweigert deserves discomfort on a large

scale”.

 

\

By syweine Sueigert-Lordea dx ARP Neveriet a Cents Ga towvane x | [ tAQQOTESTZEIRANIAIS-O7GE! Ke. RB (C47) Fantagta VE -YouTbe x ot

 

 

Did SERCO Agents Scrub EVL Teachers Tunnel on Bridge to Secret
Service CSI? with David Hawkins

“8 Jason Goodman

reo
Bik 74 watching now

  

[video description]

Started streaming 10 minutes ago

Are devious Social Engineers using principles outlined in Split Tunneling patents to send
bits of data in packets known only to authorized parities on a network? Could such an
approach be used to break the chain of custody of key evidence and frustrate investigators
while scrubbing truth from a crime scene? David Hawkins joins me to explore the roles of
self styled "ethical hackers" and their affinity for Weathermen and the systematic

assassination fo the truth.

visit David's website — https://reversecsiscripts.com/
follow David on Twitter — https://twitter.com/Csiflawkins

74. In the 2/27/2019 CSTT video content Def states, [39:40] “This is how you [Hawkins] and

I are earning a living right now, and if Mr. Sweigert doesn’t approve of that, well he is certainly

40
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 41 of 74

 

welcomed to present factual evidence; but, what he is doing is making up nonsense and

conspiring with others around the Internet to break the law, to engage in civil torts, and generally

 

just be a trouble-maker.” (See Internet URL:

 

   

https://www.youtube.com/watch?v=yx_6sj33FDs&t=2165s ). [Although one channel is
mentioned here, the video production is disseminated throughout the CSTT footprint].
75. Further, in the same 2/27/2019 video, Mr. Hawkins states “[41:00] Where I believe
StarNet Communications was using this “bit-spreading” technology to transfer snuff films ...
[then undersigned’s book “Ethical hacker’s Field Operations Guide” is displayed in video]
[41:45] I am starting to think the kit they took away reeked of some amateurish network sniffer
[Goodman laughs] who may have found an opportunity to hack into the police network — the
Vancouver Police network or the RCMP — and allow the people who were going out to the “Pig
Farm” to the Friday night raves, i.e. seventeen [17] hundred to two [2] thousand people coming
from all over North America including your country. [43:46] I suggest that you [Sweigert]
hacked into it, and you’re so incompetent you [Sweigert] left a backdoor that other people,
organized crime networks, actually got in and were able to move killers from the United States —
possible by CON AIR — out to the “Pig Farm” to stage cannibal feasts and serial killing and on-
line betting on the length [of time] it would take for people to die.” (See Internet URL:
https://www.youtube.com/watch?v=yx_6sj33FDs&t=2165s ). [Although one channel is

mentioned here, the video production is disseminated throughout the CSTT footprint].

41
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 42 of 74

 

 

 

 

 

 

REELS

Does Sweigert's Social Engineering Spin the Bit
Spread Spy in the Padilocked Bag with David
Hawkins

# Jason Goodman

wv Subscribed = @ | 63K 3,048 views

 
 

 

[video description]
Streamed live on Feb 27, 2019
Is Sweigert's current social engineering intended to distract from previous hacks?

76. To amplify the smear techniques used above, the Court’s attention is directed to the video
production entitled, “Was Sweigert the EVL BAT CAVE Custodian or Key Holder for BAE Bit-
Spread Pentagon Bomb, 2/13/2019, Internet URL:
https://www.youtube.com/watch?list=PLBISynguD0vavfCdMPho3-
a83kqgIq4L1&v=3_HUTQvwse4, [Although one channel is mentioned here, the video

production is disseminated throughout the CSTT footprint].

42
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 43 of 74

 

 

 

 

 

 

    

Was Sweigert the EVL BAT CAVE Custodian or
Key Holder for BAE Bit-Spread Pentagon Bomb

t

Jason Goodman

~ Subscribed 83K 5 451 views
z

oe Add to se Share ase hore i 2at 3 68

 

|

Pictured above L to R: Plaintiff, George Webb (Sweigert) and David Hawkins
77. The Def states, “[time mark 14:00] And of course we know that he [undersigned]
worked for Entrust and is an expert in Public Key Infrastructure, which — that is what the
federal bridge is all about. It is a public private key infrastructure.”
78. The Def continues, “[15:22] Let’s presume for a moment David [Hawkins] that Mr.
Sweigert is an ethical hacker - he has told us that. [NOTE: this claim is denied by the
undersigned as he has never “told” the speakers about this credential]. I didn’t know that, he
[undersigned] wrote a book about ethical hacking. And, furthermore, what if he [undersigned] is
put there as an ethical hacker to do something ethical and then unbeknownst to him, once he has
unlocked the door, someone else who might be unethical takes advantage of that and comes right
in there. He could tell us. I don’t know who hacked the federal bridge and who manipulated the
Boeing uninterruptable auto-pilot and who may have taken these aircraft off of their en-route

airways, but, he certainly hacked it. ”

43
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 44 of 74

 

79. | Hawkins replied, “[16:11] You are absolutely right. The man [undersigned] appears to

be arrogant and stupid. [Goodman laughs]. But, very clever in his particular box of expertise.

 

That is to say, he has written a book about ethical hacker [sic], I read it and I barely understand

 

     

it. [17:10] He [undersigned] has to answer I believe now our questions.” [book is shown in
video].

80. Hawkins continues, “[18:30] So, I think it is well within the bounds of possibility that
after Dave Sweigert left the key in the door, [photograph of undersigned displayed in janitor
uniform at the Pentagon] or allowed some people to get in, a snuff film, or snuff film team, or
a snuff team went into the Pentagon upgrade project at the U.S. Navy Command Center and put
a couple of bullets from a Glock [handgun] into the back of the head of Captain Gerald DeConto.
[Goodman: “wow’’].”

81. | Not only have the pair accused the undersigned of aiding and abetting murder (via snuff
teams and not the 9/11 jetliner crash into the Pentagon), the Def and Hawkins are attempting to
tie the federal PKI bridge to the possibility that a hacker could penetrate the cockpit of a Boeing
aircraft and therefore cause the plane to crash. This hacking penetration of the cockpit flight
control via the federal PKI bridge is thus impugned onto the undersigned.

82. It is instructive to note the following post on the web-site “PentagonMemorial.Org”;

quoted in relevant part:

 

CAPT Gerald F. DeConto, USN

As director of the current operations and plans branch of the Navy Command
Center, CAPT Gerald F. DeConto, 44, was organizing the Navy’s response to the
World Trade Center attack when he died in the crash at the Pentagon.

 

 

( https://pentagonmemorial.org/explore/biographies/capt-gerald-f-deconto-usn )

 

44
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 45 of 74

 

83. It is alleged that the foregoing cited CSTT video production represents a pre-rehearsed

and scripted interview to include agreed upon key points, such as the allegation that the

 

undersigned aided and abetted the murder Capt. Gerald DeConto at the Pentagon on 9/11 via

 

     

snuff teams”. It is alleged that the direct accusation (rising above mere insinuation) by Hawkins

implicates the undersigned in the murder of Capt. DeConto (via snuff team). Hawkins has been
using the name and legacy of Capt. DeConto since at least 2010 in his sham investigations and
fake news research reports. The Court’s attention is directed to the web-site “91 1disclosure-

blogspot.com” quoted in relevant part:

Sunday, March 14, 2010

Strong-Power TOPOFE from JFK to 9/11

Claim Maurice Strong restructured Power Corp. of Canada to murder top officials
(‘TOPOFF'’), including

JFK in 1963 and US Naval Command Center duty officer on 9/11.

To: Members of Hawks CAFE http://groups.yahoo.com/group/hawkscafe/
From: Captain Field McConnell and David Hawkins, Forensic Economists at Hawks'

CAFE http://www.hawkscafe.com/

We claim that globalist and then president Maurice Strong restructured Power
Corporation of Canada in 1963 to support the destruction of the sovereign state using
hired assassins to murder top officials ("TOPOFF'’), including U.S. president John F.
Kennedy in 1963 and the Pentagon's US Naval Command Center duty officer, Captain
Gerald DeConto, on 9/11.

Our research into Strong-Power's alleged private-equity assassination teams, indicates
that extorted, corrupted or deceived members are paid in cash (Tongsun Park, Maurice
Strong, Brian Mulroney) or negotiable instruments of value, such as heroin (Cotroni-
Bonanno-Rizutto crime families), snuff films (Vivendi, Radio Canada, Current TV) or

carbon credits (Chicago Climate Exchange, Generation Investment).

NOTE: Hawkins is co-founder of Hawks CAFE” in Vancouver, British Columbia.

45
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 46 of 74

 

i se, (ORCA Eo Ct

 

Did SERCO Agents Scrub EVL Teachers Tunnel
on Bridge to Secret Service CSI? with David
Hawkins

Jason Goodman

Subscribed 2 Bak

 

5,507 views

[video description]

Streamed live on Apr 10, 2019

Are devious Social Engineers using principles outlined in Split Tunneling patents to send
bits of data in packets known only to authorized parties on a network? Could such an
approach be used to break the chain of custody of key evidence and frustrate investigators
while scrubbing truth from a crime scene? David Hawkins joins me to explore the roles of
self styled "ethical hackers" and their affinity for Weathermen and the systematic
assassination of the truth.

[selected comments]

31:40 HAWKINS.: Sweigert worked at BAH [Booz* Allen & Hamilton] on classified
networks. He describes himself as an ethical hacker and social engineer. He has all the skill sets
to take for example a Booz* Allen & Hamilton TOPOFF exercise on 911, which is a continuity
of government exercise. . . a switch from a continuity of government exercise to live fire aided,
abetted and perpetrated wittingly or unwittingly by David Sweigert. [undersigned then accused
of being a part of “decentralized distributed harassment campaign’’J.

46

 
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 47 of 74

 

gooaman ernical nacKxer

 

Does Sweigert’s EVL BAT CAVE Ethical Hack Hide DeConto’s Wrongful Pentagon Death? with David
Hawkins

Jason Goedmar

aK 2,862 views

wpe gap ee eet no Bla

 

Streamed five on Feb 18, 2018 |
David Sweigert is 8 prolific public igura. He mekes daily video broadoasts commenting on the current political climate and various aspects of social macia snd technology. He is an a.thor of “ethics! hacking menuals |
and claims to be an expert ethics! hacker himself. His ethics end his competence are in question however. Is it possible that a legitimate “ethical” hack, could ba ea umbraita oparahon for a nvore sinister hacker to
snguk in right behind Seige’? Would he evan know if this had cocurred. David Hawkins joins ma again to explore the likathood of this passibatty: i

 
  

 

 

[video description]

Streamed live on Feb 15, 2019

David Sweigert is a prolific public figure. He makes daily video broadcasts commenting on
the current political climate and various aspects of social media and technology. He is an
author of "ethical" hacking manuals and claims to be an expert ethical hacker himself. His
ethics and his competence are in question however. Is it possible that a legitimate "ethical"
hack, could be an umbrella operation for a more sinister hacker to sneak in right behind
Sweigert? Would he even know if this had occurred. David Hawkins joins me again to
explore the likelihood of this possibility.

Hawkins (upper left) discusses the technical competence of the Plaintiff (center)
(dressed as janitor by CSTT artist)

47
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 48 of 74

 

Other videos distributed on CSTT properties featuring the undersigned (below).

Did Sweigert Hack the EVL BAT CAVE & Switch
Pentagon Attack Simulation to Live Fire’? David

+

ce the Truth 2

 

    
   
  

than 0:

 
 

Does Sweigert’s EVL BAT CAVE Ethical Hack
Hide DeConto's Wrongful Pentagon Death’? with ...
Crowdsource the Truth 2

Steamed 1 ranth ago > 439 views

David Sweigerl is a prolific public figure. He makes daily video broadcasts
commenting on the current political climate end various ...

    

Did SERCO’s Patented EVL Bat CAVE Entrust

Pentagon Attack Simulation to Sweigert?

Crowdsource the Truth 2

Streamed } month ago > 684 views

With his extensive credentials and experiance Sweiyert is uniquely suited io
overseeing sophisticated simulations that could be _.

  

 

Does Sweigert's Social Engineering Spin the Bit Spread Spy ...

httos:/Awww.youtube.com/watch?v=Hx3Lild-vTo +
ee SOS we Feb 27, 2019 Does Sweigert's Social Engineering
oe Soread Spy in the Padlocked Bag with David Hawkins

  
 

=pin the Bit

oa

  

   
  
 

 

Author: Crowdsaurce the Tr...
i Views: 522

Other examples of misappropriation of an image appear above

48
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 49 of 74

 

 

 

 

 

 

PHASE RRR

About 2 900 results (0.38 seconds)

Ethical Hacking Security Tests | Trusted by Leading Enterprises
www.praetorian.com/Penetration/Testing ¥
We are the security experts solving today's biggest cybersecurity problems.

See Customer Success
We Are Fixated On Customer Success.
See What Our Clients Have To Say!

Videos

 

Is Ethical Hacker
Sweigert a
Weatherman and

Cornfield Cruiser ...

Jason Goodman

YouTube - Apr 3, 2049

Does Sweigert's
EVL BAT CAVE
Ethical Hack Hide
DeConto's ...

Jason Goodman
YouTube - Feb 15, 2079

Secure Your Enterprise
Services To Improve Your Security.
Level Up Your Security Garne Today.

 

Can Simulation
Hacking IT Guru
Sweigert Explain
BAE's Bit Spread
9...

Crowdsource the Truth 2

°

YouTube - Mar 1, 2079

A simple Google search “Sweigert ethical hacker” reveals CSTT videos

49
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 50 of 74

 

84. The pair simply will not stop disseminating video content that violates the laws of the

 

liberty interests of the hey synthetic

 

       

85. undersigned. For example, in the video, entitled, “Di se a Virtual Reality

Death Pool Sports Book to Spot Fix Paddock’s Las Vegas Shooting?”, 5/31/2019, the pair state:

15:41 HAWKINS: And checking for vulnerabilities in people’s networks and
presumably if he is truly ethical advising the ethical client ‘look you got a back
door here, you had better close it’. Now there’s no guarantee, and I am not an
expert at this, if Sweigert is as smart as he seems to think he is. What happens if
he is not a very good ethical hacker.

22:55 HAWKINS. So, Mr. Sweigert, swatting around as an ethical hacker he would be
an expert at arranging for the revocation of certificates of the Blue Team
defenders of American interests, or the public, in Washington or New York. So,
now, to what extent does that make him culpable — uh, I am not interested in
crime, at this stage — in guilt or innocence. What I am interested in — and I
believe is the remedy to bring this show to a grinding halt — is in bring an action
for wrongful death as a result of the negligent, reckless, willful, or fraudulent
use of patented devices by people who may be over-whelmed. If they are
negligent, then so be it, we are not accusing them of a crime. [emphasis added]

Caveat: Mr. Hawkins often uses the catch “negligent, reckless, willful and
fraudulent” (NRWE).

37:44 HAWKINS. | If you zoom in on your collage, you very carefully, we discussed
that, position the foot of Mr. Sweigert, with his wizard hat, right? And the foot
of Mr. Sweigert is placed on various components of the federal bridge
certification authority including and in particular the State of Illinois — a little
difficult to see. The Department of Justice and Veterans’ Affairs.

38:22 HAWKINS: A lot of the military however would have come out perhaps
damaged with P.T.S.D., or scarred, or they can’t find ajob. But they have been
taught in the military how to kill.

38:33 GOODMAN: Don’t we know somebody with P.T.S.D.?

50
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 51 of 74

 

   
  
   
  
  

Sp pol rts oe 50k To Spot F Fix Pad

vds5ource the
gamed 3 rronth

d joins me o

   

 

 

   

that British oufsaurcer

avin WR Spaeisbenk © x QP Wil the Vienwal Reality Sear: oo | BY Point men | The University

@ Eis) /Usersfasongoodman/Pictures/Hawkins-VR-Sportsbook-CHNtONSK jg

 

Did SERCO Use A Virtual Reality Death Pool Sports Book To Spot
Fix Paddock’s Las Vegas Shooting?

Crowdsource the Truth 2

 

> Pearee 11K 689 views

Shae 994 Move is Bhs

 

CSTT artwork depicting undersigned (David Hawkins in upper right)
86. The net effect of this smear and shame campaign was to expose the undersigned to
hatred, contempt and/or aversion, and to induce an evil or unsavory opinion of him in the minds
of a substantial number of the community.
87. None of the aforementioned video atrocities can be construed as “research”,
“investigative journalism”, etc. This content simply relies on the use of proxy guests and
interviewees that pose as experts (relying on fake bona fides). As such there is no protection for

such video content, messaging, tweets, etc.

51
 

Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 52 of 74

David Hawkins CSI Storyb...

@Csitawkins

 

 

 

 

ere the link to todays snow.

atreon.com/posts/is-ethic... Join us to
explore the theory that David Sweigert
allowed Weathermen & EVL Teachers to
tunnel into the Aegis combat weapons facility
known as the Cornfield Cruiser to hijack

various Boeing aircraft on 9/11. Enjoy!

 

wee od Me A me ee A ee Pe 3 RL

f. WRLIW TW Wf OR UR me te — SAP ak WW Le

52
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 53 of 74

 

Ill: VIOLATIONS OF CIVIL RIGHTS LAW §& 50 and 31

 

 

88. Plaintiff repeats, replead and incorporate by reference each and every allegation of

 

paragraphs | through 87 of this Complaint as though set forth in full herein.

89. All of the Defendant Goodman’s actions described above has taken place in the State of
New York.

90. | Def Goodman has abridged the undersigned’s right of privacy by the unauthorized use of
Plaintiffs name, portrait or picture for commercial purposes pursuant to New York Civil Rights

Law § 50.

Civil Rights Law § 50. Right of Privacy

“4 person, firm or corporation that uses for advertising purposes, or for the purposes of
trade, the name, portrait or picture of any living person without having first obtained the

written consent of such person, or if a minor of his or her parent or guardian, is guilty of

“

a misdemeanor.

91. Def Goodman has used the likeness of the undersigned to sell coffee cups, tote bags, T-
shirts, etc. on the merchandising site “RedBubble.Com”. There is no news-worthiness, editorial
rationale or any other journalistic endeavor that would justify this type of use.

92. The same is true for the complete lack of any reasonable relationship between the
undersigned and CSST Goodman/Hawkins podcasts about “ABEL DANGER” narratives about
hacking into back-doors and causing the death of fire fighters and airline passengers. None of
the stories and podcasts distributed by Goodman on CSTT have any supporting rationale to relate

the undersigned to the conspiracy theory du jour on CSTT.

53
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 54 of 74

 

93. New York Civil Rights Law § 51. Action for Injunction and for Damages provides for a

private right of action against such abuses of portraits, photographs and images on non-related

 

parties to news events. Section 51 provides a claim for an injunction and damages in favor of "

 

    

[a]ny person whose name, portrait, picture or voice is used within this 2
purposes or for the purposes of trade without . . . written consent... .". The undersigned has
never given written consent to Jason Goodman and/or his companies and businesses (21%
Century 3D, MDSI, Inc., etc.).

94. Although Sections 50 and 51 have different enforcement schemes they both protect
against “nonconsensual commercial appropriations of the name, portrait or picture of a living
person.” Finger v. Omni Publ’ns. Int’l, Ltd, 77 N.¥.2d 138, 141 (1990).

95. Pursuant to Section 51 the undersigned claims and alleges that Def Goodman, himself or
via his companies and businesses, (1) used Plaintiff's name, portrait, picture and voice (2) for

advertising and trade purposes, (3) without written consent. Examples are shown below.

Deep State Dunces

Style:

Standard

Buy any 2 and get 15% off.
Buy any 4 and get 20% off

   

Plaintiff depicted on CSTT RedBubble coffee cup

(https://www.redbubble.com/people/csthetruth/works/29102359-deep-state-

dunces?p=mug)

54
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 55 of 74

 

 

 

 

 

 

CSTT tote bag with Plaintiff’s likeness (far left) advertised on RedBubble.com

55
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 56 of 74

 

 

 

 

~ GS YouTube jason goodman

 

aba & :

Dave Acton is actua

 

 

Roger Stone in Mueller's Crosshairs What is
Weissman's Role? with Special Guest Larry
Nichols

% Jason Goodman

   

79K 238 watching now

 

wd A at tn wl ae 18 ans nw Bb wooo Bon

 
 
 

 

[Koes Sweigert's PL BAT CAVE Ethical Hack
Hide Treats Wrongful Pentagon Death?

Jason Goodman

Streamed 6 months ago + 2,949 views

David Sweigert is a prolific public figure. He makes daily video broadcasts
commenting on the current political climate and various ...

 

56
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 57 of 74

 

 

Hawkins
Crowdsource the Truth 2

f > | tcc 11K 981 views

    

 

 

676 views

57
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 58 of 74

 

96. A so-called YouTube playlist is a listing of related video content. Such a playlist can

group like video content ina category. The playlist for “Jason Goodman and David Hawkins”

 

that displays unprotected video content is staggering.

 

Jason Goodman & David Hawkins

ee ee OM, NSS

 

Was Sweigert the EVL BAT CAVE Custodian or Top chat replay ~ i
Key Holder for BAE Bit-Spread Pentagon Bomb with David

Crowdsource the Truth 2 & “‘Crowdsource the Truth 2. True that Truth in u

THC : 1 .
nion can't we get their names?

    

676 views

Jason Goodman & David Hawkins

Did Clinton’s Speech Writers Script the Pentagon

 

58
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 59 of 74

 

Jason Goodman & David Hawkins

 

 

 

 

ySocial Engineering Spin the Bit
e Padiacked Bag with David

Can Simulation Hacking IT Gu
ey \eicE nl moister ORC em Wah PED)

 

97. Each notation cited above (highlighting video content) represent an individual video
podcast that has been widely distributed across the CSTT properties. Each video, in of itself,
includes the photograph and name of the Plaintiff. This is an unprotected and unauthorized use

of same. Examples are shown below.

ka Crowdsource the Truth 2 Videos Playlists Community Channels About

Can Simulation Hacking [T GEisveisar pian BAE’s Bit Spread 9/14? With
David Hawkins

Crowdsource the Truth 2

6 months ago + 494 views

David continues to explore the capabilities of a S.H.LT. guru and the possibility that ethical
hacking could compromise BAE Bit spreading technology.

GE sveiger Doak Entrust & Amec Chains Linking EVL Teachers to Pentagon
&

eh David Hawkins
Crowdsource the Truth 2
5 months ago - 599 views
Int? Does David
ain of

 

Does breaking the chain of custody nullify evidence fromm a legal standpo
Sweigert know this and actively seek to do so? Could ethical hacking break

 

    

  
 

Did SERCO’s EVL Teachers Hide Dutroux Demon
With David Hawkins

Crowdsource the Truth 2

5 months ago ° 647 views

David explores the dark worldwide network of child predators and their accomplices.

in Sweigert’s Split Tunnel?

     

59
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 60 of 74

 

98. Goodman (via the CSTT enterprise) has used Plaintiff's name, photograph, picture,

portrait and/or likeness, without his written consent, within the state of New York, for the

 

purposes of advertising or trade.

 

 

portrait and/or likeness, was a use in, or as part of, an advertisement or solicitation for patronage.

100. As set forth more fully above, Goodman’s entire CSTT business is based around the
Goodman/CSTT harassment and smear campaigns against the Plaintiff, and creating content
around the use of Plaintiffs name, photograph, picture, portrait and/or likeness, to solicit
patronage by CSTT followers and PATREON “patrons”.

101. Goodman’s most lucrative use (via the CSTT enterprise) of the Plaintiff's name,
photograph, picture, portrait and/or likeness, appears to be through Goodman’s podcast, on
PATREAON.COM, wherein Def Goodman solicits fees from PATREON “patrons”, to access
their podcasts, which are principally based on using Plaintiff's name, photographs, pictures,
portraits and/or likenesses, as punching bags, and the basis of CSTT shows, and the content
therein. It is believed that Goodman’s CSTT broadcasts generate $10,000 - $15,000 a month
based on this model.

102. In addition, Goodman specifically used the Plaintiff's name, photographs, pictures,
portraits, and/or likeness in advertising and selling items on REDBUBBLE.COM such as coffee
cups, T-Shirts, tote bags, etc. Goodman profits off the perverted use of Plaintiff's name,
photographs, picture, portraits, and/or likenesses.

103. As demonstrated above, Goodman (via the CSTT enterprise) used the Plaintiff's name,
photograph, picture, portrait and/or likeness, in numerous ways, to advertise, solicit, and promote

the CSTT business to tens of thousands of listeners, viewers, fans and consumers in a variety of

60
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 61 of 74

 

formats, and popular social media platforms, including, but not limited to: PATREON,

Facebook, YouTube, Twitter, Periscope, merchandise such as tote bags, coffee cups, T-shirts on

 

  

RedBubble.Com, etc.

oodman (via the enterprise) publis p >
photograph, picture, portrait and/or likeness, in multiple formats, including in CSTT’s own
promotions, websites, advertisements and social media platforms.
105. Goodman’s use (via the CSTT enterprise) of the Plaintiff's name, photograph, picture,
portrait and/or likeness, -- on countless occasions and in numerous formats — is clearly a
recognizable likeness of the Plaintiff and is readily identifiable by someone familiar with the
Plaintiff.
106. As demonstrated by the foregoing, there is a direct and substantial connection between
the appearance of Plaintiffs name, photograph, picture, portrait and/or likeness, and the main
purpose and subject of Goodman’s (CSTT’s) advertisement and the commercial exploitation of
the Plaintiff.
107. Defendant’s actions against the Plaintiff has grossly invaded his privacy and violated the
Civil Rights statutes in egregious and unconscionable ways, which included publishing |
Plaintiffs recreational community in Mount Shasta, California and inciting fans to invade the
Plaintiffs privacy with horrifying threats and appalling harassment campaigns — all for the
commercial gain of the Defendant.
108. Plaintiffs entire life has been disrupted by the actions of both Defendants, and as a result
the Plaintiff has consequently suffered severe mental anguish, emotional distress, and extreme

humiliation and embarrassment from the reprehensible actions of the Defendant.

61
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 62 of 74

 

 

 

 

  

Did SERCO's Patented EVL Bat CAVE Entrust Pentagon Attack
Simulation to Sweigert?

Crowdsource the Truth 2
f+ RShecweroe 50%
ee

    

[video description]

Streamed live on Feb 6, 2019

With his extensive credentials and experience Sweigert is uniquely suited to overseeing
sophisticated simulations that could be viewed in the EVL CAVE.

  
 
 
 

 
 

GOO». Be

@ @ ves

   
 
  
 
  

Lockheed Mi

Raytheon
Northrop Grumman

The Boeing Company

SHA

 

Did Sweigert Break Entrust & Amec Chains
Linking EVL Teachers to Pentagon & WTC 7 with
David Hawkins

Jason Goodman

einen) 61K 3 vi
“1 3,123 views

eA cae at wars MME an

[video description]

Streamed live on Mar 29, 2019

Does breaking the chain of custody nullify evidence from a legal standpoint? Does David
Sweigert know this and actively seek to do so? Could ethical hacking break the chain of
custody of critical evidence in some of the most sinister crimes of all time? David joins me

to explore these and other questions.

62
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 63 of 74

 

109. Defendant’s conduct has, an is, appalling, wanton, unconscionable, and in deliberate

disregard of Plaintiff's rights, safety, welfare, and therefore, the imposition of exemplary and

 

punitive damages is warranted, and should be assessed against Defendant to punish Defendant

 

 

 

or such disgusting acts.

110. Defendant by engaging in the aforementioned acts and/or in authorizing in authorizing

and/or ratifying such acts, engaged in willful, malicious, intentional, oppressive and despicable
conduct, and acted with willful and conscious disregard of the rights, safety and welfare of the

Plaintiff, thereby justifying the award of punitive and exemplary damages.

IV. NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

111. Plaintiff repeats, replead and incorporate by reference each and every allegation of
paragraphs | through 99 of this Complaint as though set forth in full herein.

112. All of the Defendant Goodman’s actions described above has taken place in the State of
New York.

113. The Defendant’s publication, world-wide distribution and wide dissemination of the
Plaintiff's image, name, career history and certifications has caused the undersigned sever
emotional distress. The Defendant owed the Plaintiff a statutory duty of complying with New
York state law, see N.Y. General Business Law and Civil Rights Law (previously mentions).
Defendant failed to comply with these laws (after several attempts by Plaintiff to obtain
compliance).

114. The reckless conduct of the Defendant significantly harmed and injured the

undersigned’s career and future business opportunities causing distress and emotional angst to

63
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 64 of 74

 

the undersigned. These are not accidental inclusions of the undersigned’s name and likeness in

trade productions that have no newsworthy value.

 

115. The Defendant’s conduct was intentional and was (1) extreme and outrageous conduct,

 

   

(2) intended to cause severe emotional distress, (3) such distress was a direct and proximate
cause of Defendant’s actions, and (4) sever emotional distress was the result. Bender v. City of
New York, 78 F.3d 787, 790 (2d Cir. 1996).

116. The publication of the Plaintiff's image and name in context with criminal acts, ethical
breaches were conduct so outrageous in character, and so extreme in degree, as to go beyond all
possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
society. See Martin v. Citibank, N.A., 762 F.2d 212, 220 (2d Cir. 1985).

117. To illustrate the egregious conduct of Def Goodman the Court should be made aware of a
series of videos produced and distributed by the Defendant that tangentially linked the
undersigned’s deceased father and his invention of the cordless phone to the murder of Jon-Benet

Ramsey.

Red Line Death in Zulu Time Did Ramsey Ue George Sweigert pieni to Call
Police with David Hawkins

Crowdsource the Truth 2

7 rnonths ago » 644 views

David continues his deep dive into the patent office. Did George Henry Sweigert"s patented
tech play a role in the Jon Bennet Ramsey murder or subsequent call to Boulder, CO police’...

 

64
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 65 of 74

   
 
 

Read Edit

 

 

WrirepiA

The Free Encyclopedtia

 
  
     

 

 

 

Google Patents tink. {1]y

          
  
 
 

     

fetephons,

  

pi

  

Born in Akron, Ohio, Swaigert served five years in the US Army as a radio operator
in World War ft in Guadateanal, Bougainville, Fiji and New Georgia (assigned te the
145th Headquarters Company under the 37th Infantry Owision (United States).
Fattowing the war. Sweigert atlendad Bowling Green State University near Toledo,
Ohio.

Current
Rae

  

Sweigort credited his miktary service for invention of the radio telephone, citing
experimentation with various antennas, signal frequencies, and types of radios.

Contents [Fede

GH TRUTH

Be lworking

  

 

1 Radio lelaphor

WwDsOUi

3 Wiel

 

as VRATS 7B hint Anniab ahana tn pall anvana in tha

Zulu Time Did Ramsey Use
Patent to Call Police with David

11K

 

644 views

 

Red Line Death in Zulu Time Did Ramsey Use
George Sweigert Patent to Call Police with David
Hawkins

Crowdsource the Truth 2

p> Pecitemregioca) 111

     

644 views

65
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 66 of 74

 

118. Perhaps the video production of the undersigned’s father is the most disgusting and

reprehensible of all the non-news and non-public interest productions ever distributed by

 

Goodman. In the video production cited above, the mere fact that the father of Jon-Benet

 

     

y

telephone to call the police was the link between the murder and the undersigned’s father.

119. The “Red Line Death” videos (shown above) perfectly illustrate the legalese and
technical jargon used by “Cambridge educated forensic economist” David Hawkins to hold the
patent holder responsible for the use of the technology. This is a smear against a World War II

veteran, inventor and father of five.

Death of JonBenét Ramsey

From Wikipedia, the free encyclopedia

i Bu 5

 

‘UonBenét’ redirects here. For the American noise rock outfit from Houston, Texas, see The Jonibenét.

JonBenét Patricia Ramsey (/ d3onbe'ner reemzi/; August 6, 1990 - December 25, 1996) was eee
eae eer JonBenét Ramsey
an American child beauty queen who was killed at the age of 6 in her family’s home in Boulder,
Colorado. A lengthy handwritten ransom note was found in the house. Her father John found the
girl's body in the basement of their house about eight hours after she had been reported missing.
She sustained a broken skull from a blow to the head and had been strangled; a garrote was
found tied around her neck. The autopsy report stated that the official cause of death was
"asphyxia by strangulation associated with craniocerebral trauma." Her death was ruled a
homicide"! The case generated nationwide public and media interest, in part because her mother
Patsy Ramsey (herself a former beauty queen) had entered JonBenét into a series of child
beauty pageants. The crime is still unsolved and remains an open investigation with the Boulder
Palice Department.

The police initially suspected that the ransom note had been written by JonBenét’s mother, and

 

 

 

that the note and appearance of the child's body had been staged by her parents in order to Born JonBenét Patricia Ramsey

cover up the crime. However, in 1998, the District Attorney said that due to a new DNA analysis, August 6, 1990

none of the immediate family members were under suspicion for the crime. Also in 1998, the Atlanta, Georgia, U.S.

police and the DA both said that JonBenét's brother Burke, who was nine years old at the time of Died December 25, 1996 (aged 6)

her death, was not a suspect." The Ramseys gave several televised interviews but resisted Boulder, Colorado, U.S.

police questioning except on their own terms. In October 2013, unsealed court documents Cause of Asphyxia by strangulation
bees nan oe soe Pe ‘ Be bee oe death Cranincerehral trauma

66
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 67 of 74

 

George Sweigert |

From Wikipedia, the free encyclopedia

 

 

George H> Sweigert (1920=1999) ts credited -as the first inventor to patent the cordiess ssa
ey George Harry Sweigert
telephone. - << P

   

 

Born in Akron, Ohio, Sweigert served five years in the US Army as a radio operator in World War
lin Guadalcanal, Bougainville, Fiji and New Georgia assigned to the 145th Headquarters

 

Company under the 37th infantry Division (United States). Following the war, Sweigert attended
Bowling Green State University near Toledo, Ohio.

Sweigert credited his military experience for invention of the cordless telephone, citing

experimentation with various antennas, signal frequencies, and types of radios [evr needed

| Contents [hide] |
|

1 Radio telephone |
| 2 Role models |
| |

i
| 3 Wireless networking |
t

  

! |
4 Later years
5 Trivia i
| 6 See also |

 

 

"A shirt pocket phone te calf anyone in the

 

 

George H. Sweigert (1920-1999) is credited as the first inventor to patent the cordless
telephone.

Born in Akron, Ohio, Sweigert served five years in the US Army as a radio operator in World
War II in Guadalcanal, Bougainville, Fiji and New Georgia assigned to the 145th
Headquarters Company under the 37th Infantry Division (United States). Following the war,
Sweigert attended Bowling Green State University near Toledo, Ohio.

Sweigert credited his military experience for invention of the cordless telephone, citing
experimentation with various antennas, signal frequencies, and types of radios

With the patent application submitted on May 2, 1966 to the US Patent and Trademark Office,
Sweigert submitted a working model of the phone in addition to the required description.4 A
Cleveland Plain Dealer article, published shortly after the patent was filed, documented the
first public demonstration of the cordless phone with a picture of the device and the

inventor, [stadonneeded|

The Plain Dealer reported that Sweigert used a part from his washing machine for the
invention - the solenoid used to lift the phone's receiver when a current was sensed in the
induction coil. Sweigert, who suffered severe back pain from a war injury, saw the device
primarily helping handicapped and elderly people.

The US Patent and Trademark Office issued U.S. Patent 3,449,750 on June 10, 1969. The New
York Times reported the patent in the June 14th, 1969 edition. (page 52, column 6) In the
article, Sweigert gives the first description of how the "remote phone" might be used as a
remote office or around the home, foreshadowing the way cell phones are used today.
Sweigert held two amateur radio licenses: W8ZIS (Ohio) and N9LC (Indiana). He held the
amateur radio extra class license, the highest class license. He also held a First Class
Radiotelephone license issued by the Federal Communications Commission.

 

 

67

 
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 68 of 74

 

120. There simply is NO newsworthiness or public-interest in the inventor of a telephone

 

device that received a patent thirty (30) years before a murder in Boulder, Colo. There is no

 

 

 

   

J

embarrass, tarnish, stress and cause emotional angst over the memory of a loved one. This type
of conduct by Goodman is inexcusable and crosses all bounds of human decency.

121. In an effort to top the disgusting video described above, Goodman has admitted to
telephoning Emergency Medical Systems (E.M.S.) in the Mount Shasta, California area to “alert
them” that the undersigned was involved in a criminal enterprise under investigation by the
F.B.I.”. Again, this speaks to wanton infliction of emotional embarrassment, distress, and angst.
Goodman also proclaimed that he telephoned the Chief of Police for Mount Shasta, California
and had similar discussions. Goodman’s intent was to damage the Plaintiffs standing in the
E.M.S. community and to injure the Plaintiff's reputation.

122. To amplify Def’s malice and animus towards Plaintiff. In the video production of May 4,
2018, Def stated “if he wasn’t the worm that he is — the waist of oxygen — the disgusting human
being — whose own father knew that the proper place for him [undersigned] was to sleep on
newspaper with dog shit.” These excerpts are from a video podcast featuring Joe Napoli of San
Diego, California. See “The Trolls of Mount Shasta”.

(https://(www.vyoutube.com/watch?v=qyg9 YejHy0k).

68
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 69 of 74

 

   

The Trolls of Mount Shasta

é Crowdsource the Truth 2

 

10, 524 views

oo Acid te fy Shae ass Mow ay 207 ai 12

 

[video content]

Streamed live on May 4, 2018

Dave Acton has officially gone too far. He is a public menace and he should be prosecuted.
Become a Sponsor of Crowdsource the Truth

DAMAGES
123. The Plaintiff has personally suffered damages in his person and his business as a direct
and proximate result of the CSTT role players and Goodman for which an appropriate private
civil remedy is unavailable.
124. Further, Goodman willfully and knowingly committed deceptive acts and unlawful
practices in violation of General Business law 349, entitling the Plaintiff to treble damages.
125. Damages include undersigned’s claim for mental anguish, loss of reputation, humiliation,

mental anguish and damage to trade, profession and business, ridicule in the community.

69
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 70 of 74

 

126. These horrible Goodman social media productions, that include the perverted images of

the Plaintiff, are presented as “news broadcasts” based upon “sources, research and evidence”.

 

At best, Goodman’s false allegations rely on junk science, fabricated sham research, malformed

 

  

 

 

p

reach, with insinuations that “deep state” targets (Plaintiff and others) are involved in a criminal
network directed at taking Goodman off the air for his work in “exposing government
corruption”.

127. Goodman is fond of proclaiming that he is working with the F.B.I. to bring his critics to
justice as they are “worms” that do not deserve “to waste oxygen” (CSTT “un-personing” tactic).
In sum, a sham and warped charade narrative is continually updated for the consumers within the
public at large. The end goal is to collect more easy money via fund-raising while
simultaneously (1) destroying innocent potential critics and (2) amplifying the alarmist “deep
state” “fear porn” narrative du jour.

128. Goodman commits acts of defamation per se, trade libel and slander of innocent third
parties — like the Plaintiff -- aimed at maintaining the continuity of collecting fund-raising
proceeds for CSTT via PATREON and other credit card processors. This is a continuing, open-
ended and repetitive pattern showing no signs of ceasing.

129. The plaintiff claims that due to the actions of the Defendant that (1) he has personally
suffered actual and threatened injuries to his profession and business, (2) that these injuries can
be traced to the activities of the defendant’s misconduct and (3) that his injuries are likely to be

addressed by a favorable outcome of this present case at bar.

70
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 71 of 74

 

130. In various forms the Defendant has alluded to the Plaintiffs alleged nefarious activities

as a so-called “CIA contractor smuggling drugs” in Latin America while the Plaintiff performed

 

duties as an active duty member of the U.S. Air Force (honorably discharged).

     

131. Hundreds of thousands of social media views have been attributed to video productions
that broadcast claims by CSTT affiliates about the Plaintiff; to include alleged activities of the
Plaintiff.

e Activities related to drug smuggling in Nicaragua as part of the Iran-Contra scandal.

e Activates to protect pedophiles as part of the “RED NET” network.

e Activities related to the planning and coordination of the Port’s “dirty bomb incident”

e Etc.

132. Asa formality the plaintiff DENIES all the above assertions, allegations and insinuations

made by these individuals.
133. The Plaintiff has a property right interest in his reputation, publicity concerning his work
products, maintaining his ability to publish technical reports, etc. The Plaintiffs compensable

injury necessarily is the harm caused by the Defendant.

RELIEF REQUESTED

134. The plaintiff seeks all equitable and punitive damages to be made whole and all other

relief as this Court deems appropriate. Such relief as is necessary to end the smear and shame

campaign directed towards the Plaintiff by the Defendant.

71
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 72 of 74

 

135. Prohibition against using social media. This Court should consider limiting, curtailing,

reducing and ceasing the use of the interstate wires of the Internet by the wrong-doers described

 

above. This would include the de-establishment of all YouTube video accounts operated by the

 

wrong-doers.

JURY TRIAL DEMANDED

136. The undersigned demands a jury trial.

137.

ATTESTATION

138. The undersigned hereby attests that all exhibits are accurate and true reproductions of
their source appearance (from Internet web-sites, e-mail messages, etc.). The undersigned
hereby attests that the foregoing statements have been made under penalties of perjury.

139,

STATEMENT AND VERIFICATION

This pleading is true to the knowledge of the undersigned, except as to matters alleged on
information and belief, and that as to matters that the undersigned believe are true. See NY

C.P.L.R. 3020.

Signed under penalty of perjury,

  
  

   

all ime
D. George Sweigert,
c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

> PG
Case 1:18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 73 of 74

   
   

    

— UNE FED SPAPESD : eRe RAS
SWEIGERT V. GOODMAN, CIVIL

3-VEC - JUDGE VALERIE E. CAPRONI

    

D. G. SWEIGERT, C/O
GENERAL DELIVERY
Spoliation-notice@mailbox.org

 

 

U.S. District Court for the Southern District of New York
(FOLEY SQUARE)

D George Sweigert

Plaintiff

CIVIL CASE #: 1:18-CV-08653-VEC
Vv.

JUDGE VALERIE E. CAPRONI
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I hereby attest that a true copy of this letter has been sent to the following addressees on
the 6" day of September, 2019.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

D. GEORGE SWEIGERT

CPD

 
 

74S

    

t

"18-cv-08653-VEC-SDA Document 88 Filed 09/10/19 Page 74:0

 

TICT-LOOOT AACA

           

 

“@p09 YD ayy] UBOS
‘dnyoig aBeyory
_— : @adj BINPSYos Oo]

    

 

ILS [4BIT OOS
yanoD JOUISIC “SD
N0Z WOO 4ANOD 94} JO YAO

   

 

 

310°XOG}ID

$£6$6 VO ‘AdVAY GNV HDNOY

AYFATTA
O/D ‘THAD

 

              

dIOU-UOTDILOdS

ie

rs)

 

 

 

 

eT @AVO-? TIVIN ALINOIYd

8L0¢ 90 sbvlda

I

AJUO sNseWoG x

 

o

peunbel ag Aeu jaqey uoyeiejoep
SUIOYSND B ‘AyPeuONeWUSIU! Pasn USU/A, e

#SUUO solddns 29pic «
*3]qeTeae dn yoId «
*SOUBINSU! [BUOI}EUIS]UI POlWwIy z

 

 

6S OPO} 826 LEZL Z90S Sos6

IT!

YAEINNN OSNIMOVHL Sdsn

9LEL-ZOOOL AN MHOA MAN
LS TY¥WAd 00S

‘OL
dIHS

 

 

pLOo

 

 

 

 

_2e

9000

61/60/60 ‘AVC AHSANSG Qaloadxa

 

 

yn SVPSSrLt
Se
A 64/50/60

[es jo ayEq -
9000 ¢@9956
AVd-% Wd

 

 

©
So

  

 

 

<> pst lelsososezeo
